[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Wallace, Slip Opinion No. 2016-Ohio-5603.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5603
     CLEVELAND METROPOLITAN BAR ASSOCIATION v. WALLACE ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Cleveland Metro. Bar Assn. v. Wallace, Slip Opinion No.
                                   2016-Ohio-5603.]
Unauthorized practice of law—Preparing and filing complaints challenging real-
        property assessments and notices of appeal to Board of Tax Appeals—
        Consent decree approved—Injunction issued.
    (No. 2016-0595—Submitted May 4, 2016—Decided September 1, 2016.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                        of the Supreme Court, No. UPL 14-06.
                             _______________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Cleveland Metropolitan Bar Association, and respondents, Robert K.
Wallace, Amy M. Wallace, and Tax Compliance Service, L.L.C., a.k.a. Tax
                             SUPREME COURT OF OHIO




Compliance Services. We accept the board’s recommendation and approve the
proposed consent decree as submitted by the parties as follows:


              1.    On November 21, 2014 the Cleveland Metropolitan Bar
       Association, pursuant to Gov. Bar R. VII(5), filed a complaint, as
       Relator, against Respondents Robert K. Wallace, Amy M. Wallace
       aka Mimi Wallace, and Tax Compliance Service, LLC aka Tax
       Compliance Services alleging that they engaged in the unauthorized
       practice of law in Ohio by preparing complaints against the
       valuation of real property for filing with county boards of revision
       throughout Ohio, by filing notices of appeal from decisions of
       county boards of revision to the Ohio Board of Tax Appeals,
       proposing settlements of such cases, and proposing and preparing
       hearing waivers.
              2.    Respondents Robert K. Wallace and Amy M. Wallace
       (“Wallaces”) are individuals who live in Strongsville, Ohio, and
       both are not, and never have been, attorneys admitted to practice,
       granted active status, or certified to practice law in the State of Ohio
       pursuant to Gov. Bar R. I, II or III, nor were either of them ever
       admitted to the practice of law in another state. Respondent Tax
       Compliance Service, LLC, which is also known as Tax Compliance
       Services (“TCS”) is not, and never has been, a corporate entity, but
       it is registered with the Ohio Secretary of State as a limited liability
       partnership. The Wallaces on their tax returns have treated TCS as
       a partnership owned fifty percent by each of them.
              3.    Wallaces, individually and doing business as TCS, have
       rendered legal services in the State of Ohio and Respondent Robert
       K. Wallace admitted on deposition to rendering such services.




                                          2
                        January Term, 2016




Additionally, Respondents solicited for their business residents
throughout the state of Ohio. Examples of Respondents’ solicitation
and engagement forms and examples of board of revision
complaints and notices of appeal to the Ohio Board of Tax Appeals
were attached as exhibits to Relator’s complaint.
       4.   Numerous, but not all, tax assessment complaints and
notices of appeal and other documents prepared by Wallaces
showed then Ohio-admitted attorney Rami M. Awadallah
(“Awadallah”) as attorney for the property owner. At all times
relevant, Awadallah maintained an office in Akron, Ohio, but many
of the documents prepared by Wallaces showed his address as a
Cleveland, Ohio post office box rented and controlled by Wallaces.
All customer or client matters for real estate tax assessment
complaint proceedings and appeals originated with Wallaces not
Awadallah, who was paid directly by respondents.
       5.   Wallaces’ and TCS’s solicitation and retention
agreements provided for the property owner to elect to have an
attorney involved for an extra fee paid to TCS, which, in turn, would
pay Awadallah for his services.       The form attorney retention
agreement, which was prepared by Awadallah, gave control of each
case to TCS.
       6.   In many instances, complaints on tax assessments to
boards of revision were dismissed when neither Awadallah, a
representative of TCS or a property owner appeared at scheduled
hearings.   Dismissals occurred, under similar circumstances at
hearings before the Ohio Board of Tax Appeals.
       7.   Although there is clear Ohio Supreme Court authority
to the effect that the preparation of complaints as to tax valuation




                                 3
                     SUPREME COURT OF OHIO




assessments for filing with Ohio boards of revision for others is the
unauthorized practice of law (Sharon Village Ltd. v. Licking Cty. Bd.
of Revision, 78 Ohio St. 3d 479, 678 N.E.2d 932 (1997)), and that
the preparation and filing of notices of appeal to the Ohio Board of
Tax Appeals for others is the unauthorized practice of law (Ohio
State Bar Assn. v. Ryan, L.L.C., 138 Ohio St. 3d 62, 2013 Ohio-5500,
3 N.E.3d 194), Wallaces maintain that they were unaware of this
and that Awadallah never informed them that their operation
involved the unauthorized practice of law.
       8.    Upon the filing of Relator’s complaint alleging
unauthorized practice of law, Wallaces ceased advertising for
customers/clients, and ceased operating Tax Compliance Services,
and they have cooperated with Relator’s investigation of this matter.
       9.    Wallaces admit that they engaged in the unauthorized
practice of law in the numerous matters where they prepared and
filed complaints to the assessment of real property and/or notices of
appeal to the Ohio Board of Tax Appeals, and that there were more
than 100 of such matters.
       10. Respondents agree to desist from engaging in the
unauthorized practice of law in Ohio directly or indirectly,
personally or through any corporation, organization, partnership, or
other business entity, and agree to be permanently enjoined from
doing so by Court Order[.]
       11. Respondents, jointly and severally, agree to pay a civil
penalty in the total amount of $15,000, and Relator agrees that such
amount is consistent with the factors set forth in the Supreme Court
Rules for the Government of the Bar of Ohio and the Regulations of
the Board.




                                 4
                               January Term, 2016




               12. Respondents, jointly and severally also agree to pay all
       sums taxed as costs in these proceedings.
               13. The parties stipulate to the foregoing, waive notice and
       hearing, and consent to a decree consistent with this settlement.
                                                                       So ordered.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Buckley King, L.P.A., and John A. Hallbauer; James E. Young; and Heather
M. Zirke, Bar Counsel, for relator.
       Koblentz & Penvose, L.L.C., Richard S. Koblentz, and Nicholas E. Froning,
for respondent.
                               _________________




                                        5